NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 19, 2020
                                  Decided May 19, 2020

                                          Before
                       JOEL M. FLAUM, Circuit Judge

                       ILANA DIAMOND ROVNER, Circuit Judge

                       AMY C. BARRETT, Circuit Judge
No. 19‐2721

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff‐Appellee,                           Court for the Southern District of Indiana,
                                                   Indianapolis Division.

       v.                                          No. 1:18CR00184‐001

TROY S. RICHTER,                                   James R. Sweeney II,
     Defendant‐Appellant.                          Judge.

                                        ORDER

         Troy Richter pleaded guilty to one count of traveling with the intent to engage in
illicit sexual conduct, 18 U.S.C. § 2423(b), three counts of sexual exploitation of a child,
id. § 2251(a), and one count of possession of child pornography, id. § 2252A(a)(5)(B). The
district court sentenced him, then 38 years old, to 30 years’ imprisonment to be followed
by 10 years’ supervision. Richter filed a notice of appeal, but his lawyer asserts that the
appeal is frivolous and seeks to withdraw from representation. See Anders v. California,
386 U.S. 738 (1967). Richter has not responded to this motion. See CIR. R. 51(b).
Counsel’s brief explains the nature of the case and addresses potential issues that this
kind of appeal might involve. The analysis in counsel’s brief appears thorough, so we
limit our review to the subjects she discusses. See United States v. Bey, 748 F.3d 774, 776
(7th Cir. 2014).
No. 19‐2721                                                                        Page 2

       Counsel informs us that she consulted with Richter and that Richter does not
wish to challenge his guilty plea. Accordingly, counsel properly avoids discussing the
voluntariness of the plea or the adequacy of the plea colloquy. See United States v.
Konczak, 683 F.3d 348, 349 (7th Cir. 2012).

         Counsel first considers whether Richter might challenge his sentence on
procedural grounds but correctly concludes that such a challenge would be frivolous. A
district court commits procedural error by improperly calculating the guidelines range
or by treating the guidelines as mandatory. See Gall v. United States, 552 U.S. 38, 51
(2007). Here, we would not conclude that the court miscalculated the guidelines range.
As counsel explains, the court accurately calculated an offense level of 43 (including
several enhancements) and a criminal history category of I, yielding a guidelines range
of life imprisonment, and Richter did not object to these calculations. Counsel also
appropriately points to the court’s statements at the sentencing hearing acknowledging
that the guidelines were advisory.

        Counsel next explores challenging the substantive reasonableness of Richter’s
sentence and properly concludes that doing so would be frivolous. A below‐guidelines
sentence, like the one here, is “‘presumptively reasonable against an attack by a
defendant claiming that the sentence is too high.’” United States v. Dewitt, 943 F.3d 1092,
1098 (7th Cir. 2019) (quoting United States v. Solomon, 892 F.3d 273, 278 (7th Cir. 2018)).
Counsel identifies no reason to disturb that presumption, nor do we see one. The
district court appropriately considered the factors in 18 U.S.C. § 3553(a), including the
nature and circumstances of the offenses (of a “heinous” nature, in that one of the minor
victims was Richter’s niece), Richter’s personal history and characteristics (economic
and fertility problems, and alcohol addiction), as well as the need for the sentence to
deter criminal conduct (Richter had possessed child pornography for a decade) and
avoid unwarranted sentence disparities (his conduct was “less egregious” than that of
other defendants convicted of similar charges).

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.